— Order, Family-Court, Bronx County (Karen I. Lupuloff, J.), entered on or about June 20, 2012, which, upon appellant’s admission that she committed civil contempt, ordered her incarcerated for fourteen days, unanimously modified, on the law, the disposition vacated and a suspended judgment substituted therefor, and otherwise affirmed, without costs.
Appellant admitted that she knowingly and willfully violated a court order suspending her visitation rights of her children. As such, the Family Court correctly found appellant in civil contempt (Matter of McCormick v Axelrod, 59 NY2d 574, 582-583 [1983]).
We find under the circumstances that the imposition of fourteen days in prison was inappropriate. Concur — Tom, J.E, Mazzarelli, Freedman, Richter and Feinman, JJ.